DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recites "A method comprising:…in response to determining that the spot check verification output exceeds a predetermined mitigation threshold, send... " This appears to be a typographic error. Appropriate correction is required.


Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claim 1 recites “determine that a predetermined period of time has elapsed since finalizing an onboarding process”. The limitation, “determine that a predetermined period of time has elapsed since finalizing an onboarding process”, only appears in the claims portion of the specification. The specification describes at step 450, the computing platform may finalize the onboarding process, at step 455, the computing platform may generate and send a digital identity signature to the mitigation analysis and output generation platform, at step 460, the computing platform may determine that Claims 10 and 19 are also rejected on the same basis as each recites similar language.
Claim 1 recites “in response to determining that the additional verification test should be conducted, send mitigation interface information and one or more commands directing the mobile device to display a spot check mitigation interface based on the mitigation interface information, wherein the spot check mitigation interface prompts for one or more additional spot check verification inputs indicative of the user identity.” The limitation, “spot check mitigation interface”, only appears in the claims portion of Applicant’s disclosure. According to paragraph 96 of the specification, the client device 102 is directed to display a spot check verification interface not a spot check mitigation interface.  As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))  Claims 10 and 19 are also rejected on the same basis as each recites similar language.
Claim 1 recites “receive, from the mitigation analysis and output generation platform, a spot check verification output indicating a degree of correlation between the one or more received spot check verification inputs and expected spot check verification inputs”. However, the language, “a spot check verification output indicating a degree of correlation between the one or more received spot check verification inputs and expected spot check verification inputs”, only appears in the claims portion of Applicant's Disclosure. The specification describes at step 244, based on the analysis performed at step 243, the mitigation analysis and output generation platform 103 may generate a spot check verification output to quantify a correlation between the spot check verification information and the client verification information. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))  Claims 10 and 19 are also rejected on the same basis as each recites similar language.
Claims 2-9 are also rejected as each depends on claim 1. Claims 11-18 are also rejected as each depends on claim 10. Claim 20 is also rejected as it depends on claim 19.
Claim 2 recites “The computing platform of claim 1…determine an amount of time elapsed during the onboarding process and “in response to determining that a correlation between the amount of time elapsed during the onboarding process and an expected onboarding process time does not exceed a predetermined onboarding time correlation threshold, void purchase of the product corresponding the onboarding process.” The limitations only appears in the claims portion of the specification. The specification describes the onboarding and policy management platform 104 may determine an amount of time elapsed since initiation of the onboarding process (paragraph 40 of the specification). Further, the specification describes that the mitigation analysis and output generation platform 103 performs the steps of “determining that a correlation between the amount of time elapsed during the onboarding process and an expected onboarding process time” (paragraph 88 of the specification), and the specification describes that the client management platform 107 receives a user input indicating that the product should be cancelled, the client management platform 106 may send an indication to the onboarding and policy management platform 104 that the purchase of the product should be voided. The specification does not describe the computing platform determining an amount of time elapsed during the onboarding process and voiding purchase of the product corresponding the onboarding process in response to determining that a correlation between the amount of time elapsed during the onboarding process and an expected onboarding process time does not exceed a predetermined onboarding time correlation threshold. Nor does the specification describe what the language, “determine an amount of time elapsed during the onboarding process”, means in terms of time, and how to determine an amount of time elapsed from a time point in the duration of the onboarding process for the determination of the correlation. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claims 11 and 20 are also rejected on the same basis as each recites similar language.
Claim 4 recites “determine the expected onboarding process time based on the particular product type.” only appears in the claims portion of the specification. The specification describes the onboarding and policy management platform 104 may determine the predetermined mitigation threshold based on a type of product corresponding to the onboarding process being conducted. The specification does not describe the onboarding and policy management platform determining the expected onboarding process time based on the particular product type (paragraph 59 of the specification). As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claim 13 is also rejected on the same basis as it recites similar language.
Lack of Algorithm
Claim 1 recites “receive…one or more spot check verification inputs indicative of a user identity”, “receive…a spot check verification output indicating a degree of correlation…”, “in response…wherein the spot check mitigation interface prompts for one or more additional spot check verification inputs indicative of user identity”. The specification describes the one or more spot check verification inputs may correspond to one or more onboarding verification inputs received during the onboarding process. In some arrangements, the one or more spot check verification inputs may correspond to one or more of a pulse, a voice signature, a retinal/iris scan, a motion signature, a fingerprint, a code response, global positioning system (GPS) data, a photograph, air sensor data, ambient noise data, a heart rate, acceleration data, and a pressure change (paragraph 5 of the specification), and further describes the mitigation analysis and output generation platform 103 may generate a spot check verification output to quantify a correlation between the spot check verification information and the client verification information (paragraph 89 of the specification). However, the specification does not provide details on how the stored data (e.g. “one or more spot check verification inputs”, “a mitigation output”) performs the acts, “indicative” and “indicating”. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161 01 I) Claims 10 and 19 are also rejected on the same basis as each recites similar language. 
Claim 1 recites “in response…directing a client management platform to display a mitigation notification interface, wherein the mitigation notification interface prompts for user inputs to void purchase of a product…” and “in response…send mitigation interface information and one or more commands directing the mobile device to display a spot check mitigation interface…wherein the spot check mitigation interface prompts for one or more additional spot check verification inputs…” However, the specification does not describe how the mitigation notification interface of the client management system prompts for user inputs to void purchase of a product. Also, the specification does not describe how the spot check mitigation interface of the mobile device prompts for one or more additional spot check verification inputs.  The specification describes the client management platform 107 may display an indication that the client fails the spot check identity verification test, and may prompt for user input on whether the product corresponding to the onboarding process should be cancelled (paragraph 95 of the specification). Further, the specification describes at step 252, the client device 102 may receive the mitigation interface information and the one or more commands directing the client device 102 to generate and display the spot check verification interface (paragraph 97 of the specification). However, the specification does not describe how the spot check mitigation interface prompts for one or more additional spot check verification inputs. Nor does the specification describe the spot check mitigation interface prompts for one or more additional spot check verification inputs indicative of the user identity. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161 01 I) Claims 10 and 19 are also rejected on the same basis as each recites similar language.
Claims 2-9 are rejected as each depends on claim 1. Claims 11-19 are rejected as each depends on claim 10. Claim 20 is also rejected as it depends on claim 19.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 1 recites “send, to a mobile device…to display the spot check verification notification”, “send one or more commands directing a mitigation analysis and output generation platform to analyze the one or more spot check verification inputs”, “in response…send one or more commands directing a client management platform to display a mitigation notification interface…wherein the mitigation notification interface prompts for user input to void purchase…” and “in response…send mitigation interface information and one or more commands directing the mobile device to display a spot check mitigation interface…wherein the spot check mitigation interface prompts for one or more additional spot check verification inputs…” Claim 1 is directed to a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions. However, the limitation, “a mobile device…to display the spot check verification notification”, describes an act, “display”, to be performed by the mobile device. The limitation, “a mitigation analysis and output generation platform to analyze the one or more spot check verification inputs”, describes an act, “analyze”, to be performed by a mitigation analysis and output generation platform. Also, the limitations, “a client management platform to display a mitigation notification interface…wherein the mitigation notification interface prompts...”, describe an act, “display”, to be performed by the mitigation analysis and output generation platform and an act, “prompts”, being performed by the mitigation notification interface of the client management platform. Furthermore, the limitations, “the mobile device to display a spot check mitigation interface…the spot check mitigation interface prompts...”, describe an act, “display”, to be performed by the mobile device and an act, “prompts”, being performed by the spot check verification interface of the mobile device. It is unclear whether the claim scope encompasses a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions, or in combination with the mitigation analysis and output generation platform, the mobile device, the client management platform, the mitigation notification interface of the client management platform and the spot check mitigation interface of the mobile device. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 5 and 6 are also rejected on the same basis as each recites similar language, “the spot check verification inputs corresponds to …” Claim 9 is also rejected on the same basis as it recites similar language, “…the mitigation analysis and output generation platform to compare…”
Additionally, claim 10 is also rejected on the same basis as it recites similar language while being directed to a method comprising at a computing platform comprising at least one processor, a communication interface and memory. Therefore, it is unclear whether the claim scope encompasses a method comprising at a computing platform comprising at least one processor, a communication interface and memory, or in combination with the mitigation analysis and output generation platform, the mobile device, the client management platform, the mitigation notification interface of the client management platform and the spot check mitigation interface of the mobile device.
Additionally, claim 19 is also rejected on the same basis as it recites similar language while being directed to one or more non-transitory computer-readable media. Therefore, it is unclear whether the claim scope encompasses one or more non-transitory computer-readable media, or in combination with the mitigation analysis and output generation platform, the mobile device, the client management platform, the mitigation notification interface of the client management platform and the spot check mitigation interface of the mobile device.
Claims 2-9 are also rejected as each depends on claim 1. Claim 20 is also rejected as it depends on claim 19.
Claim 1 recites “in response to determining that the spot check verification output exceeds a predetermined mitigation threshold, send one or more commands directing a client management platform to display a mitigation notification interface, wherein the mitigation notification interface prompts for user input to void purchase of a product corresponding to the onboarding process or conduct an additional verification test”. The limitations, “send one or more commands directing a client management platform to display a mitigation notification interface, the mitigation notification interface prompts for user input to void purchase of a product corresponding to the onboarding process”, describe the client management system directing a client management platform to prompt user input to void purchase of a product of the onboarding process. However, the claim is silent on the computing system being involved in the onboarding process of user’s purchase of a product. Therefore, it is unclear because the claim is directed to the computing system of claim 1 and there is no association of the limitation, “void purchase of a product corresponding to the onboarding process”, with the claimed computing platform. Claim 11 and Claim 19 are also rejected on the same basis as each recites similar language.
Claim 2 recites “The computing platform of claim 1…determine an amount of time elapsed during the onboarding process”. The limitation, “determine an amount of time elapsed during the onboarding process”, describes a determination of an amount of time being elapsed during the onboarding process. However, the claim is silent on what a specific time point in the duration of the onboarding process is in order to measure an amount of time from a time point in the duration of the onboarding process. Therefore, the claim is unclear because the claim is directed to the computing platform and there is no association with the limitation, “an amount of time elapsed during the onboarding process”, with the claimed computing platform. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 11 and 20 are also rejected on the same basis as each recites similar language. 
Claim 2 recites “The computing platform of claim 1…in response to determining that a correlation between the amount of time elapsed during the onboarding process and an expected onboarding process time does not exceed a predetermined onboarding time correlation threshold, void purchase of the product corresponding the onboarding process”. The recited limitations describe void purchase of the product corresponding the onboarding process in response to determining a correlation between the amount of time elapsed during the onboarding process and an expected onboarding process time does not exceed a predetermined onboarding time correlation threshold. However, claim 2 is silent on obtaining an expected onboarding process time in order to determine a predetermined onboarding time correlation threshold is not exceeded based on the comparison of the amount of time elapsed during the onboarding process and an expected onboarding process time. Additionally, the claim is silent on the computing platform being involved in purchase of the product corresponding the onboarding process. Therefore, it is unclear because the claim is directed to the computing system of claim 1 and there is no association of the limitations, “in response to determining that a correlation between the amount of time elapsed during the onboarding process and an expected onboarding process time does not exceed a predetermined onboarding time correlation threshold, void purchase of the product corresponding the onboarding process”, with the claimed computing platform. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 11 and 20 are also rejected on the same basis as each recites similar language.
Claim 7 recites “…wherein the one or more spot check verification inputs are received while a video conference session is established between the mobile device and the client management platform”. The recited limitations describe while a video conference session is established between the mobile device and the client management platform, the one or more spot check verification inputs are received. However, claim 7 is silent on what entity performs establishing a video conference session between the mobile device and the client management platform. Therefore, it is unclear because the claim is directed to the computing system of claim 1 and there is no association of the limitation, “while a video conference session is established between the mobile device and the client management platform”, with the claimed computing platform. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claim 15 is also rejected on the same basis as it recites similar language.
Claim 8 recites “determine, prior to sending the spot check verification notification and one or more commands to display the spot check verification notification, that a verified digital identity signature was received”. The recited limitations describe determining that a verified digital identity signature was received prior to sending the spot check verification and one or more command to display the posit check verification notification. However, claim 8 is silent on an association of the computing platform with the limitation, “a verified digital signature was received”. Therefore, it is unclear because the claim is directed to the computing system of claim 1 and there is no association of the limitation, “a verified digital identity signature was received”, with the claimed computing platform of claim 1. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claim 17 is also rejected as each recites similar language.
Claim 9 recites “…direct the mitigation analysis and output generation platform to compare the one or more spot check verification inputs to verification information from a client verification database”. Claim 1 is directed to a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions. However, the limitation, “direct the mitigation analysis and output generation platform to compare the one or more spot check verification inputs to verification information from a client verification database”, describes an act, “compare”, to be performed by the mitigation analysis and output generation platform. It is unclear whether the claim scope encompasses a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions, or in combination with the mitigation analysis and output generation platform. Additionally, the claim is silent on the mitigation analysis and output generation platform receiving verification information from a client verification database in order to compare the one or more spot check verification inputs to verification information from a client verification database. Therefore, the claim is unclear because the mitigation analysis and output generation platform compares the one or more spot check verification inputs to verification information from a client verification database without receiving verification information from a client verification database. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 11-13 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “determine an amount of time elapsed during the onboarding process”. Claim 2 is a dependent claim of claim 1. However, claim 1 recites “determine that a predetermined period of time period of time has elapsed since finalizing an onboarding process”. The limitation of claim 1 describes a step of determining occurs after the finalizing an onboarding process while the limitation of claim 2 describes a step of determining occurs during the onboarding process which occurs before the finalizing the onboarding process. Therefore, claim 2 contradicts claim 1 because claim 2 fails to further limit the subject matter of the computing platform of claim 1.  Claims 3-4 are also rejected as each depends on claim 2.
Claim 11 is also rejected on the same basis as it recites similar language and fails to further limit the subject matter of the method of claim 10 which claim 11 depends on. Claims 12-13 are also rejected as each depends on claim 11.
Claim 20 is also rejected on the same basis as it recites similar language and fails to further limit the subject matter of the one or more non-transitory computer-readable media of claim 19, which claim 20 depends on.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, fourth paragraph  (now 35 U.S.C. 112(d) )).

	


Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8, 9, 10, 14, 15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al. (US Patent Application Publication No. 2013/0204645 (“Lehman”)) in view of Stoops et al. (US Patent Application Publication No. 2019/0141039 (“Stoops”)) in further view of Kshirsagar et al. (US Patent Application Publication No. 2013/0055367 (“Kshirsagar”))
Regarding claims 1, 10 and 19, Lehman teaches a method comprising: at a computing platform (Fig. 1, item 110; ¶32) comprising at least one processor (¶33), a communication interface (¶33), and memory (¶33): 
sending, to a mobile device and in response to [logon], a spot check verification notification and one or more commands to display the spot check verification notification; (Lehman: Fig. 1, items 116/114/106; ¶¶28, 35, 39, 40-41, 49) 
receiving, from the mobile device, one or more spot check verification inputs indicative of a user identity; (Lehman: ¶¶28, 35, 39, 40-41, 49) 
Additionally, for claim 1, Lehman teaches a computing platform comprising (Fig. 1, item 100; ¶32-33; claim 1):
at least one processor (Lehman: ¶33);
a communication interface communicatively coupled to the at least one processor (Lehman: ¶33); and
memory storing computer-readable instructions that, when executed by the processor, cause the computing platform to (Lehman: ¶33)…
Additionally, for claim 19, Lehman teaches: 
One or more non-transitory computer-readable media storing instructions (Lehman: ¶39) that, when executed by a computing platform comprising at least one processor (Lehman: ¶33), a communication interface (Lehman: ¶33), and memory (Lehman: ¶33), cause the computing platform to…
Lehman teaches user authentication to access insurance products (¶27-28). However, Lehman does not explicitly teach the authentication based on determining that a predetermined period of time has elapsed since finalizing an onboarding process. 
In the same field of endeavor, Stoops teaches determining that a predetermined period of time has elapsed since finalizing an onboarding process; (Stoops: Fig. 1; items 120/125/135; ABSTRACT; ¶¶16, 22-23), as well as sending to a mobile device and in response to determining that the predetermined period of time has elapsed since finalizing the onboarding process, a spot check verification notification and one or more commands to display the spot check verification notification; (Stoops: Fig. 1, items 105/120/125/135; ¶¶16, 23, 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman to incorporate the teachings of determining elapse time for re-authentication (Stoops: ¶¶16, 22-23, 29) of Stoops for the re-authentication of asynchronous messaging, specifically within enterprise to consumer communications. (Stoops: ¶3)
However, neither Lehman nor Stoops teaches:
sending one or more commands directing a mitigation analysis and output generation platform to analyze the one or more spot check verification inputs; 
receiving, from the mitigation analysis and output generation platform, a spot check verification output indicating a degree of correlation between the one or more received spot check verification inputs and expected spot check verification inputs;
in response to determining that the spot check verification output exceeds a predetermined mitigation threshold, send one or more commands directing a client management platform to display a mitigation notification interface to void purchase of a product corresponding to the onboarding process or conduct an additional verification test; and
in response to determining that the additional verification test should be conducted, sending mitigation interface information and one or more commands directing the mobile device  to display a spot check mitigation interface based on the mitigation interface information, wherein the spot check mitigation interface prompts for one or more additional spot check verification inputs indicative of the user identity.
Kshirsagar teaches:
sending one or more commands directing a mitigation analysis and output generation platform to analyze the one or more spot check verification inputs; (Kshirsagar: Fig. 2, item 208, Fig. 3, item 304; ¶¶33-35, 77)
receiving, from the mitigation analysis and output generation platform, a spot check verification output (Kshirsagar: ¶¶77, 79) indicating a degree of correlation between the one or more received spot check verification inputs and expected spot check verification inputs (Kshirsagar: Fig. 4, item 432; ¶¶34-35, 39, 77, 94);
in response to determining that the spot check verification output exceeds a predetermined mitigation threshold (Kshirsagar: Fig. 3, item 320; ¶80), send one or more commands directing a client management platform to display a mitigation notification interface to void purchase of a product corresponding to the onboarding process or conduct an additional verification test (Kshirsagar: ¶¶81, 84); and
in response to determining that the additional verification test should be conducted (Kshirsagar: ¶¶81, 84), sending mitigation interface information and one or more commands directing the mobile device  to display a spot check mitigation interface based on the mitigation interface information (Kshirsagar: ¶¶80-84), wherein the spot check mitigation interface prompts for one or more additional spot check verification inputs indicative of the user identity (Kshirsagar: ¶84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman and the re-authentication of asynchronous messaging of Stoops to incorporate the teachings of multi-factor profile and security fingerprint analysis (Kshirsagar: ¶34-35, 77, 79, 80-84) of Kshirsagar to improve security and prevent identity theft via identifying additional means of authentication. (Kshirsagar: ¶5).  
Additionally, note that the limitations of claims 1 and 19, “…cause the computing platform to: determine…send…receive…send…receive…send…send…”, are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C) 
Furthermore, note that the limitations, “…a mobile device…to display the spot check verification notification”,  “a mitigation analysis and output generation platform to analyze the one or more spot check verification inputs”, “a client management platform to display a mitigation notification interface, wherein the mitigation notification interface prompts…to void…conduct…”, “the mobile device to display a spot check mitigation interface…wherein the spot check mitigation interface prompts…” are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C)
Regarding claims 5 and 14, the combination of Lehman, Stoops and Kshirsagar teaches the computing system of claim 1 and the method of claim 10, as claim 5 being dependent of claim 1, claim 14 being dependent of claim 10. 
Stoops teaches:
wherein the one or more spot check verification inputs correspond to one or more onboarding verification inputs received during the onboarding process (Stoops: ¶16).
Furthermore, the limitation, “the one or more spot check verification inputs correspond to one or more onboarding verification inputs received during the onboarding process”, is non-functional descriptive material. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Regarding claims 6 and 15, the combination of Lehman and Kshirsagar teaches the computing system of claim 1 and the method of claim 10, as claim 6 being dependent of claim 1, claim 15 being dependent of claim 10. 
Stoops teaches:
wherein the one or more spot check verification inputs correspond to one or more of a pulse, a voice signature, a motion signature, a fingerprint, a code response, global positioning system (GPS) data, a retinal/iris scan, a photograph, air sensor data, ambient noise data, a heart rate, acceleration data, and a pressure change (Stoops: ¶27).
Furthermore, the limitation, “the one or more spot check verification inputs correspond to one or more of a pulse, a voice signature, a motion signature, a fingerprint, a code response, global positioning system (GPS) data, a retinal/iris scan, a photograph, air sensor data, ambient noise data, a heart rate, acceleration data, and a pressure change”, is non-functional descriptive material. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Regarding claims 8 and 17, the combination of Lehman and Kshirsagar teaches the computing system of claim 1 and the method of claim 10, as claim 8 being dependent of claim 1, claim 17 being dependent of claim 10. 
Kshirsagar teaches:
determining, prior to sending the spot check verification notification and one or more commands to display the spot check verification notification, that a verified digital identity signature was received (Kshirsagar: ¶106).
Additionally, note that the limitations of claim 8, “…cause the computing platform to: determine…”, are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C) 
Additionally, the limitations, “a verified digital identity signature was received”, are not positively recited (e.g. “received”) and it has been held that such language will not differentiate the claim from prior art. (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding claims 9 and 18, the combination of Lehman, Stoops and Kshirsagar teaches the computing system of claim 1 and the method of claim 10, as claim 9 being dependent of claim 1, claim 18 being dependent of claim 10. 
Kshirsagar teaches:
wherein the one or more commands directing the mitigation analysis and output generation platform to analyze the one or more spot check verification inputs direct the mitigation analysis and output generation platform to compare the one or more spot check verification inputs to verification information from a client verification database (Kshirsagar: Fig. 2, item 208, Fig. 3, item 304; ¶¶33-35, 77, 151 (e.g. “…a client verification database (“third party data sources”)”, 154).
Claims 2-4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman, Stoops and Kshirsagar as applied to claims 1, 10 and 19 further in view of Harkensee et al. (US Patent Application Publication No. 2009/0182583 (“Harkensee”)).
Regarding claims 2, 11 and 20, the combination of Lehman, Stoops and Kshirsagar teaches the computing system of claim 1, the method of claim 10 and the one or more non-transitory computer-readable media of claim 19, as claim 2 being dependent of claim 1, claim 11 being dependent of claim 10, claim 20 being dependent of claim 19. 
Stoops teaches:
determining an amount of time elapsed during the onboarding process (¶15-16, 23); and
However, neither Lehman, Stoops nor Kshirsagar teaches:
in response to determining that a correlation between the amount of time elapsed during the onboarding process and an expected onboarding process time does not exceed a predetermined onboarding time correlation threshold, voiding purchase of the product corresponding the onboarding process.
Harkensee teaches:
in response to determining that a correlation (Harkensee: Fig. 1, step 122, Fig. 3; ¶30, 31)  between the amount of time elapsed during the onboarding process (Harkensee: Fig. 3, item 302) and an expected onboarding process time (Harkensee: Fig. 3, item 310; ¶42 (“contractually determined compliance date”)) does not exceed a predetermined onboarding time correlation threshold (Harkensee: Fig. 3, items 118; ¶31 (“first coverage period”), voiding purchase of the product corresponding the onboarding process (Harkensee: Fig. 1, item 126; ¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman, the re-authentication of asynchronous messaging of Stoops and the multi-factor profile and security fingerprint analysis of Kshirsagar to incorporate the teachings of determining compliance period for two coverage-period based life insurance product (Harkensee: ¶Abstract; ¶30-31, 41) of Harkensee that enables the insurer to mitigate its risk but offer the consumer a competitively priced product. (Harkensee: ¶16).
Additionally, note that the limitations of claims 2 and 20, “…cause the computing platform to: determine…void…”, are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C) 
Furthermore, the limitation, “the product corresponding the onboarding process”, is non-functional descriptive material. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Regarding claims 3 and 12, the combination of Lehman, Stoops, Kshirsagar and Harkensee teaches the computing system of claim 1 and the method of claim 10, as claim 3 being dependent of claim 1, claim 12 being dependent of claim 10. Furthermore,
Harkensee teaches:
wherein the onboarding process corresponds to a process for purchasing the product (Lehman: Fig. 5; ¶47) OR (Harkensee: ¶13, 24) and wherein the product corresponds to a particular product type (Lehman: ¶47) OR (Harkensee: ¶24).
Additionally, note that the limitation, “wherein the onboarding process corresponds to a process for purchasing the product”, is intended use. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C)
Furthermore, the limitation, “the product corresponds to a particular product type”, is non-functional descriptive material. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008))
Regarding claims 4 and 13, the combination of Lehman, Stoops, Kshirsagar and Harkensee teaches the computing system of claim 1 and the method of claim 10, as claim 4 being dependent of claim 1, claim 13 being dependent of claim 10. 
Harkensee teaches:
determining the particular product type (Harkensee: Abstract; ¶26); and
determining the expected onboarding process time based on the particular product type (Harkensee: Fig. 3; ¶27).
Additionally, note that the limitations of claim 4, “…cause the computing platform to: determine…determine…”, are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C) 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman, Stoops and Kshirsagar as applied to claims 1, 10 and 19 further in view of Tamayo et al. (US Patent No. 10,432,892 (“Tamayo”)).
Regarding claims 7 and 16, the combination of Lehman, Stoops and Kshirsagar teaches the computing system of claim 6 and the method of claim 15, as claim 7 being dependent of claim 6, claim 16 being dependent of claim 15. 
Neither Lehman, Stoops nor Kshirsagar explicitly teaches:
wherein the one or more spot check verification inputs are received while a video conference session is established between the mobile device and the client management platform.
Tamayo teaches:
wherein the one or more spot check verification inputs are received while a video conference session is established between the mobile device and the client management platform (Tamayo: Fig. 5; 5:6-21, 5:28-31, 12:41-56, ; claims 5/7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman, the re-authentication of asynchronous messaging of Stoops and the multi-factor profile and security fingerprint analysis of Kshirsagar to incorporate the teachings of integration of user authentication in a video session (Tamayo: 5:6-21, 5:28-31, 12:41-56; claims 5/7) of Tamayo to increase the service and the reliability of video sessions provided by an organization. (Tamayo: 3:60-61)
Additionally, the limitations, “the one or more spot check verification inputs are received while a video conference session is established between the mobile device and the client management platform”, are not positively recited (e.g. “received”, “established”) and it has been held that such language will not differentiate the claim from prior art. (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chappell (US 2018/00315127) teaches expediting purchase of vehicular insurance.
Diana (US 2013/0226623) teaches insurance claims processing.
Shultz (US 9,391,986) teaches multi-factor identity verification.
Wentworth (US 2014/0041017) teaches law enforcement agency portal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685